Case 19-13287      Doc 64    Filed 03/02/21 Entered 03/02/21 12:54:04    Desc Main
                               Document     Page 1 of 7




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 In re:

 James Cosmano,                         Case No. 19-13287

 Debtor


                                 NOTICE OF MOTION

 TO: See attached service list

          PLEASE TAKE NOTICE that on 3/8/21, at 9:30 a.m., I will appear before the

  Honorable Chief Judge A. Benjamin Goldgar, or any judge sitting in that judge’s

  place, in courtroom 642 in the Dirksen United States Courthouse, 219 South

  Dearborn Street, Chicago, Illinois, and present the motion of Debtor James

  Cosmano Seeking Declaration that Federal Tax Debt Were Dischargeable,

  a copy of which is attached. The Meeting ID: 161 500 0972 Passcode: 726993.



                                 Debtor: James Cosmano

                                 By: James Cosmano
                                      1900 E. Golf Rd., Suite 950
                                       Schaumburg, Il 60173
                                       847-338-2000
                                      cosmanolaw@yahoo.com
Case 19-13287     Doc 64    Filed 03/02/21 Entered 03/02/21 12:54:04      Desc Main
                              Document     Page 2 of 7



                           CERTIFICATE OF SERVICE

        I, James Cosmano, certify under penalty of perjury under the laws of the

 United States of America that I served a copy of this notice and the attached motion

 on each entity shown on the attached list at the address shown and by the method

 indicated on the list on 3/1/21, before 5 p.m.


                                        James Cosmano
                                        James Cosmano
Case 19-13287      Doc 64      Filed 03/02/21 Entered 03/02/21 12:54:04   Desc Main
                                 Document     Page 3 of 7



                            ATTACHED SERVICE LIST



     Electronic Service:

 •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
 •   Steven R Radtke sradtke@chillchillradtke.com, sradtke@ecf.axosfs.com
 •   Justin R. Storer jstorer@lakelaw.com, bharlow@wfactorlaw.com
 •   James M Strandjord james.m.strandjord@usdoj.gov,
     northern.taxcivil@usdoj.gov
 •   Timothy R Yueill timothyy@nevellaw.com



     Mail Service:

     Community Loan Servicing, LLC
     Customer Support Department
     4425 Ponce de Leon Boulevard, 5th Floor
     Cora Gables, Fl 33146


     WSFS Bank
     500 Delaware Ave.
     Wilmington, DE 19801
  Case 19-13287     Doc 64    Filed 03/02/21 Entered 03/02/21 12:54:04        Desc Main
                                Document     Page 4 of 7



               IN THE UNITED STATES BANKRUPTCY COURT
                  THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION
                                 )
 In re:                          ) 19-13287
                                 )
James Cosmano,                   ) Honorable A. Benjamin Goldgar
                                 ) Chapter 7
                                 )
        Debtor                   )

      MOTION SEEKING DECLARATION THAT FEDERAL TAX DEBT WERE
                     DISCHARGEABLE

       NOW COMES the Debtor, JAMES COSMANO, Pro Se, and seeks

declaration that federal income taxes owed for the years 2007 through 2010

were discharged under 11 U.S.C Section 523(a)(1) when Debtor received his general

discharge in Bankruptcy Case No. 19-13287. In support of said Motion, Debtor states

as follows:

   1) This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. Section

157(b)(2)(1),1334(b) and 11 U.S.C. Section 523.

   2) The Debtor filed a petition for relief under Chapter 7 of the United States

Bankruptcy Code on May 8, 2019. (Ex. 1).

   3) The bankruptcy case may be reopened to permit the filing of such complaint.

See Bankruptcy Rule 4007(B).

   4) The debtor listed in his schedules a federal tax liability totaling $6,851,164.49.

(Ex. 1).

   5) On August 13, 2019, pursuant to 11 U.S.C. Section 727 the United States

Bankruptcy Court for the Northern District of Illinois, Eastern Division in Case No. 19-

13287 granted Debtor a personal discharge of all debts and obligations including federal
  Case 19-13287      Doc 64     Filed 03/02/21 Entered 03/02/21 12:54:04      Desc Main
                                  Document     Page 5 of 7



tax liability totaling $6,851,164.49. (Ex .2).

   6) The chapter 7 trustee filed a report of no distribution and the case was closed on

September 17, 2020.

   7) Debtor’s main reason for filing his bankruptcy was to obtain relief from his federal

tax debt. Debtor was mistakenly led to believe that his tax debt totaling $6,851,164.49

was indeed discharged in the Chapter 7 case.

   8) Debtor’s federal tax debt was incurred for the calendar years of 2007 through

2010.

   9) Debtor’ s tax obligations were incurred more than 3 years prior to the filing of his

bankruptcy petition of May 8, 2019.

   10) The IRS assessed the tax debt for the calendar years 2007 through 2010 on

February 19, 2015 which is more than 240 days prior to the filing of the bankruptcy

petition. (Ex. 3).

   11) Debtor’s filed tax returns for the calendar years 2007 thru 2010 were not

fraudulent.

   12) At no time did the IRS assert that Debtor had committed civil tax fraud.

   13) A recent review of the Debtor’s tax transcript fails to show that his tax debt

totaling $6,851,164.49 was discharged.

   14) Had the Debtor been aware that his tax debt was not discharged, Debtor

would have filed this motion while his Chapter 7 case remained open.

   15) Allowing the Debtor to reopen his Chapter 7 case to discharge his federal tax

debt will not result in an abuse of the bankruptcy process or prejudice his creditors.
  Case 19-13287      Doc 64    Filed 03/02/21 Entered 03/02/21 12:54:04          Desc Main
                                 Document     Page 6 of 7




Debtor’s tax debt should be discharged since the taxes were due
more than three years prepetition, were assessed more than 240
days prepetition and the tax returns were not fraudulent.
       As a general rule, a Chapter 7 debtor is granted a discharge of all prepetition

debts. 11 U.S.C. Section 727(b). However, certain debts are excepted from

discharge. 11 U.S.C. Section 523. In any inquiry to determine the dischargeability of a

particular debt, the creditor bears the burden of showing by a preponderance of the

evidence that it should be excepted from discharge. Grogan v. Gamer, 498 U.S. 279,

111 S.Ct 654, 112 L.Ed.2d 755.

       As a general bankruptcy principle, tax obligations which were incurred more than

three years before the date of the bankruptcy are typically dischargeable under

section 523. See, e.g., McKay v. United States, 957 F.2d 689, 691 (9th Cir.1992);

In re Krammer ; 215 b.R.87, 88 (S.D.Fla.1997).

        The Debtor’s tax debt was incurred for the calendar years of 2007 through 2010

which is more than three years prior to the filing of his petition for Chapter 7 relief.

       The IRS assessed the Debtor’s tax debt for the calendar years 2007 through 2010

in 2015 which is more than 240 days prior to the filing of his bankruptcy petition.

       In Turner, Chapter 7 debtor filed complaint to determine dischargeability of tax

debt. The bankruptcy court held income taxes that were due more than three

years prepetition and that were assessed more than 240 days prepetition, and

tax penalties associated with debtors' income taxes, were dischargeable.
  Case 19-13287       Doc 64   Filed 03/02/21 Entered 03/02/21 12:54:04       Desc Main
                                 Document     Page 7 of 7



Turner v. United States (In re Turner)182 B.R. 317 (Bankr.N.D.Ala.1995).

       Debtor’s filed tax returns for the calendar years of 2007 through 2010 were not

fraudulent and the IRS did not assert that the debtor had committed civil tax fraud.

       In Schlesinger, Chapter 7 debtor brought adversary proceeding for determination

as to dischargeability of his federal income tax debt. The bankruptcy court held that

debtor-taxpayer’s carelessness was not willful attempt to evade or defeat taxes. In re

Schlesinger 290 B.R. 529 (2002).

       The Debtor’s federal tax liability totaling $6,851,164.49 plus accrued interest

should be discharged since his tax debt was due more than three years prepetition and

that were assessed more than 240 days prepetition and fraud was not involved in the

filing of the tax returns.


                                                 Respectfully submitted,


                                                 James Cosmano
                                                 James Cosmano, Pro Se


James Cosmano
Cosmano Law Offices
1900 E. Golf Rd., Suite 950
Schaumburg, IL 60173
847-338-2000
